Citation Nr: 0529317	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August to September 
1989 and from May 1993 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


REMAND

The veteran was most recently afforded a VA examination to 
determine the degree of severity of his low back disability 
in November 2003.  The examiner reported that the veteran had 
almost full range of motion of the lumbar spine.  It was the 
examiner's opinion that the veteran experienced muscle spasms 
during flare ups and that the functional impairment during 
the flare ups was moderate.  He noted that the veteran 
reported that the muscle spasms were currently occurring on 
average once or twice a week.  The examiner also noted that 
an X-ray study in 2000 disclosed normal findings and that he 
was unable to locate the results of an MRI, which reportedly 
disclosed bulging disks at L4-5 and L5-S1.  Therefore, he was 
unable to provide a diagnosis.  The Board notes that the 
claims folder does contain the report of an MRI in April 
2001, which showed minimal disk bulges at L4-5 and L5-S1.

The Board further notes that reports of earlier VA 
examinations show greater functional impairment than that 
noted on the November 2003 VA examination.  However, the 
report of a May 2001 VA examination, which shows that the 
veteran was found to have severe limitation of motion, notes 
that the veteran's records were not available for review.  
Moreover, in the Board's opinion, neither the May 2001 
examiner nor the examiner who examined the veteran's low back 
in May 2003 adequately supported their conclusions concerning 
the degree of functional impairment present.

Consequently, the Board has determined that the medical 
evidence currently of record is not sufficient to decide the 
veteran's claim and that he should be afforded another VA 
examination.  See 38 C.F.R. § 3.159(c) (2005).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his low back disability during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
medical records for the period since 
November 2004.

4.  When all indicated record development 
has been completed, the RO or the AMC 
should make arrangements for the veteran 
to be afforded a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected low back 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the lumbosacral spine is 
ankylosed, the examiner should 
identify the angle of ankylosis, 
provide an opinion as to whether it 
is at a favorable or unfavorable 
angle, and indicate whether it 
results in difficulty walking 
because of a limited line of vision, 
restricted opening of the mouth and 
chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or 
dislocation, or neurologic symptoms 
due to nerve root stretching.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any sensory or motor 
impairment in the lower extremities 
due to the disc disease should be 
identified.  The examiner should 
provide an opinion with respect to 
any symptoms due to nerve root 
impingement as to whether they are 
mild, moderate, moderately severe, 
or severe.  The examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  The 
examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be provided a supplemental statement of 
the case and the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

